Citation Nr: 0012423	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for allergic rhinitis, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to August 1977 
and from February 1983 to August 1991.  His claim comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The Board REMANDED the case to the RO 
for additional development in August 1996, and the case has 
been returned to the Board for appellate review.


FINDING OF FACT

The veteran's allergic rhinitis is productive of some 
atrophic changes, but does not manifest moderate crusting and 
ozena, or polyps.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6501 (prior to October 7, 1996) and Diagnostic Code 6522 
(since October 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO issued a rating decision in April 1992 granting 
service connection for residuals of allergic rhinitis.  The 
RO assigned a noncompensable evaluation, effective as of 
September 1991.  The veteran perfected a Substantive Appeal 
with respect to the assignment of the noncompensable rating.  
As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's allergic rhinitis from the 
effective date of service connection through the present.  
Fenderson, 12 Vet. App. at 125-127, citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to be 
assigned "in the light of the whole recorded history.").  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107(a). 

Service connection for residuals of allergic rhinitis was 
granted and evaluated based on a March 1992 VA examination 
report.  That report documents the veteran's ten year history 
of recurrent episodes of a runny and stuffy nose, burning and 
itching of the eyes, and a chronic cough with very little 
sputum.  The veteran had been told his symptoms were due to 
allergies, and he apparently benefited by injections and 
antihistamines.  The veteran also said that he had been told 
that his chronic cough may be related to allergies.  He 
reported no dyspnea or shortness of breath which would limit 
his activities.  The examiner concluded with diagnoses of 
allergic rhinitis, and chronic cough of undetermined cause.  
After filing his Notice of Disagreement, the veteran 
submitted a VA outpatient treatment report dated in February 
1992.  That report notes the veteran's history of allergies, 
which had been treated with allergy immunotherapy injections 
until the prior October.  Objectively, the veteran's nose 
exhibited a deviated septum to the right.  It was recommended 
that treatment with injections be resumed for preventative 
maintenance purposes.  

The veteran was afforded a VA examination in December 1996 to 
determine that severity and manifestations of his allergic 
rhinitis.  According to the veteran, most of his allergy 
symptoms would occur between the spring and fall.  He 
indicated that his symptoms included marked nasal congestion, 
difficulty breathing, fatigue and weakness, as well as 
swelling, itching and irritation of the eyes and ears.  He 
described nasal drainage which would vary from copious 
amounts of clear drainage to purulent yellow drainage, with 
occasional flecks of blood.  He reported sneezing which would 
sometimes occur in paroxysms of up to 20 times.  He explained 
that his sense of smell was good at the present time because 
he was in a quiescent period, but that it was "gone" with 
acute episodes.  He reported feeling a bit better after 
recently moving to Missouri from North Carolina.  He 
indicated that he used over-the-counter medications, but was 
unable to recall ever using antibiotics.  He explained that 
he had recently left his job as a bus driver because of his 
allergies, but that he was currently employed as a truck 
driver.  He expressed doubts about continuing that job due to 
allergies. 

Physical examination revealed a slight deviated septum to the 
right.  His throat was clear and his tonsils and adenoids 
were gone.  No lesions were present.  There was moderate 
(perhaps 50 percent) atrophy of the nasal mucosa.  The right 
nasal passageway was open and the left nasal passageway was 
at least 50 percent occluded.  The examiner indicated that 
there was a moderate amount of clear drainage but no 
crusting.  Later, however, the examiner stated that a very 
small amount of crusting was present in the left naris.  One 
area of the right nasal septum had been excoriated and 
appeared to be near the point of bleeding.  No ozena or 
tenderness over the sinuses was present.  The remainder of 
the examination was within normal limits.  The examiner 
concluded with a diagnosis of chronic allergic rhinitis.  The 
examiner opined that the veteran had a severe problem with 
allergic rhinitis, particularly during the period between the 
spring and fall.  He explained that this produced a 
moderately severe impairment of functioning unless the 
veteran was in a controlled environment.  He further noted 
that the veteran's allergies did not impair his abilities 
with respect to lifting, standing or walking.  It was 
recommended that the veteran avoid fumes, inhalants and 
industrial conditions which might cause recurrence of his 
allergy symptoms. 

Based on these findings, a January 1997 rating decision 
granted an increased evaluation to 10 percent for the 
veteran's allergic rhinitis, effective as of September 1991.  
Inasmuch as the grant of the 10 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for a 
higher initial rating for the veteran's service-connected 
allergic rhinitis remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In connection with claims unrelated to this appeal, the 
veteran underwent a VA examination in January 1997 to 
determine whether he suffered from disability as a result of 
Agent Orange exposure.  A report from that examination notes 
the veteran's extensive history of allergic rhinitis.  The 
veteran described periods in which he had purulent drainage 
associated with allergic rhinitis, although he did not recall 
ever being prescribed antibiotics.  His symptoms included 
congestion, runny nose, sneezing, itching, blockage of the 
nose, and trouble breathing.  The only finding on physical 
examination was "boggy" nasal mucosa.  No diagnosis was 
provided.  The record also reflects that the veteran was 
recently treated by the VA for various orthopedic and 
dermatologic problems.  A March 1999 treatment report 
mentions that the veteran was taking regular medication for 
congestion associated with his chronic allergies.  It was 
noted that the veteran had been employed at the United States 
Postal Service since September 1998.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The RO initially evaluated the veteran's allergic rhinitis 
under Diagnostic Code 6501.  This provision provided a 10 
percent evaluation for chronic atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion; a 30 percent evaluation with evidence of moderate 
crusting and ozena, and atrophic changes; and a 50 percent 
evaluation with evidence of massive crusting, marked ozena 
and anosmia.  See 38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).

During the course of this appeal, the provisions for 
evaluating respiratory disorders were revised on October 7, 
1996, and included revision of the rating criteria for 
rhinitis.  See 61 Fed. Reg. 46720 (1996) (codified at 38 
C.F.R. § 4.97).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Thus, any increase in disability 
based on the revised criteria cannot become effective prior 
to October 7, 1996.

The revised criteria replaced Diagnostic Code 6501 with 
Diagnostic Codes 6522, 6523 and 6524, each of which addresses 
a specific kind of rhinitis.  See 38 C.F.R. § 4.97 (1999).  
The veteran's rhinitis has been identified as allergic 
rhinitis, which is evaluated under Diagnostic Code 6522.  
This diagnostic code provides a 10 percent evaluation for 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation 
requires evidence of polyps.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999). 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's allergic rhinitis does not 
warrant an evaluation in excess of the currently assigned 10 
percent at any time since the initial rating, as this 
condition is analogous to a 10 percent evaluation under 
Diagnostic Code 6501.  As noted, a 30 percent evaluation 
under Diagnostic Code 6501 requires moderate crusting and 
ozena, both of which have not been present at any time during 
this appeal.  The December 1996 examination report is the 
only medical evidence that addresses these criteria.  That 
report includes findings of atrophy of the nasal mucosa and a 
moderate amount of clear secretion.  Nevertheless, only 
slight crusting was present in the left naris, and no ozena 
was observed.  Thus, a higher evaluation is not warranted 
under the former criteria for evaluating allergic rhinitis.

The Board has considered the argument advanced by the 
veteran's representative that 38 C.F.R. § 4.7 provides a 
reasonable basis for assigning a 30 percent evaluation under 
Diagnostic Code 6501.  This regulation states that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  In this case, however, no question 
exists as to which of the two evaluations (10 percent or 30 
percent) applies under Diagnostic Code 6501.  A 30 percent 
evaluation under this code requires a finding of moderate 
crusting and ozena, and atrophic changes.  The record indeed 
shows evidence of atrophic changes; however, this 
manifestation is also contained in the criteria for a 10 
percent evaluation.  Moreover, only slight crusting was 
observed on one occasion, which is considerably less than 
moderate crusting and ozena.  Thus, the veteran's disability 
picture concerning allergic rhinitis does not more nearly 
approximate the criteria for a 30 percent evaluation under 
Diagnostic Code 6501.  In short, the veteran's allergic 
rhinitis is most consistent with a 10 percent evaluation 
under Diagnostic Code 6501.

Likewise, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 6522 because no nasal polyps 
were found at any time during the course of this appeal.  The 
Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 10 percent at any time since the initial grant of service 
connection.  The record does not show that the veteran's 
condition has been characterized as bacterial or 
granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6523, 6524.  The Board also observes that while the 
veteran has a deviated nasal septum to the right, service 
connection has not been established for a deviated nasal 
septum, but in any event, a 10 percent is the highest 
evaluation for this disability under the rating schedule.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502 (1999). 

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's allergic rhinitis under the former 
criteria, as well as the revised criteria since its effective 
date of October 7, 1996.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's allergic rhinitis has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The veteran 
has been employed at the United States Postal Service since 
1998, with prior employment as a bus driver and truck driver.   
Under these circumstances, the Board determines that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. 
App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

